DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 08/15/2022 and IDS filed 08/15/2022.

Claims 48-70 are pending and being examined.  Claims 1-47 are canceled.  Claims 48-70 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 48 recites “conveying a CO2-containing initial flue gas flow to compressor portion of said gas turbine for compressing said initial CO2-containing flue gas flow to a first pressure and a first temperature”.  The claim also recites a second, third, fourth, and fifth temperatures.  Support for second/third/fourth/fifth temperatures is found in table in paragraph [0065] of instant specification wherein the second temperature corresponds to a temperature of 1100°C, the third temperature corresponds to a temperature of 790°C, the fourth temperature corresponds to a temperature of 750°C, and the fifth temperature corresponds to a temperature of 1260°C.  However, support is not found for a first temperature and first pressure.
Considering claim 49, support is not found for “a first pressure second temperature heat exchanger”.
Considering claim 50, support is not found for “a first pressure third temperature heat exchanger”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-57 and 61-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claims 56 and 63, the term “generally” in claims 56 and 63 is a relative term which renders the claims indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Considering claim 57, claim 48 from which claim 57 depends does not comprise a CO2 absorber.  It is unclear as to where the absorber medium that is potassium carbonate is relative to the system.
Considering claim 61, the claim recites “said return passage in the casing”.  There is insufficient antecedent basis for this limitation in the claim.
Considering claim 62, claim 61 from which claim 62 depends requires the casing outlet passage and return passage in the casing to be arranged co-axially in a vertical direction.  It is unclear as to how the coaxially arranged outgoing and return pipes can be arranged horizontally when the passages are arranged vertically.
Considering claim 64, the configuration of the stripper is unclear relative to the system.  In other words, it is unclear as to how the stripper connects to components in the system (i.e., location of stripper within the system).  Similarly, the re-boiler and CO2-separator configurations relative to the system are unclear.
Claim 64 recites “said high pressure medium temperature heat exchanger”.  There is insufficient antecedent basis for this limitation in the claim.
Considering claim 65, it is unclear as to which CO2-enriched flue gas claim 65 is referring to.  Claims from which claim 65 depends, do not comprise a CO2-enriched flue gas at a temperature of 400°C.  There is insufficient antecedent basis for this limitation in the claim.
Considering claim 66, it is unclear as to which CO2-depleted flue gas claim 66 is referring to.
Claim 67 recites “wherein the compressed combustion air is used for cooling of coaxial pipes to and from said HPHT heat exchanger and a shell of said HPHT heat exchanger before being introduced to said combustion chamber”.  However, step (e) of the claim requires introducing the compressed combustion air to the fuel gas burners of the combustion chamber and not to the combustion chamber itself.  It is unclear as to whether the compressed combustion air is used for the fuel gas burners or whether it is introduced into the chamber and mixed with the exhaust gas and air that is in the chamber.
Considering claim 68, it is unclear as to how/where a gas flow adapter, coaxial peripheral outlet passage, and a central return passage are used within the process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734